Major, J.
This is a motion made by Thomas L. Havill for permission to file a late claim against the State of New York. The claim arose out of an accident at the New York State Fair Grounds on September 12,1953, when a racing car went through or over the retaining wall around the race track.
The claimant, a student at the Syracuse University, was over twenty-one years of age at the time of the alleged accident. He did not file a notice of intention to file a claim, or a claim, within the ninety-day period prescribed by section 10 of the Court of Claims Act, and gives as his reason that he had reached his majority about nine months prior to the accident, and, because of *531his youth and status as a student, he had no knowledge of the time limitations. He filed a notice of intention on December 17, 1953, which was seven days late.
The court has taken into consideration the age of the claimant, the nature of his occupation and the circumstances surrounding the accident from which claimant received his injuries.
On the day of the accident, the State of New York allowed an automobile racing exhibition at the New York State Fair Grounds, and the automobile of one of the contestants left the race track, and as a result, one person was killed and at least eight persons were injured. It appears that timely notices of intention to file claims, or claims, were filed by other injured parties, as provided by law.
The purpose of the ninety-day requirement is to give the State notice of the accident and that claimant intends to file a claim for damages. Such a notice gives the State an opportunity to investigate the accident or claim. It would seem that one investigation by the State should have been sufficient as to the circumstances of this accident, including injury to claimant herein. Therefore, the claimant’s failure to timely file his notice of intention did not substantially prejudice the State.
The claimant should have his day in court, and the motion for permission to file a late claim is granted, upon the condition that such claim shall be filed within twenty days from the receipt of a copy of the order to be entered herein.
Submit order accordingly.